Citation Nr: 1117448	
Decision Date: 05/05/11    Archive Date: 05/17/11

DOCKET NO.  10-08 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey



THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The Veteran served on active duty from April 1943 to May 1946.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for bilateral hearing loss, and assigned a 10 percent evaluation for it.  The Veteran has disagreed with the assigned rating.  This case was previously before the Board in June 2010, at which time it was remanded to ensure due process. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, this matter was previously remanded.  During remand development, in response to a letter of March 2011, from the AMC, appellant has provided additional evidence, initially sent to the AMC.  It includes, in part, partial audiometric studies conducted by the VA in March 2011 when the Veteran was seen complaining that his hearing loss was worse.  Some findings are provided.  A complete test result, however, including the speech discrimination findings were not provided.  Moreover, this evidence was not submitted with a waiver of RO/AMC consideration.  As such, additional development is needed.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  RO/AMC should obtain for association with the claims folder, the complete test results of the audiometric testing done by the VA in March 2011, to include placing the findings from the audiometric studies on a chart, and including the appropriate speech discrimination findings, so that adjudication may be accomplished.

2.  Thereafter, the claim should be readjudicated.  To the extent the benefits sought are not granted, appellant and his representative should be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond thereto.  Thereafter, the claim should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome in this case by the action taken herein.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



